DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  “an idler of the trigger” in line 5 should be “the idler of the trigger”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 13-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita et al (US 2007/0102470), hereinafter Miyashita, in view of Yasutomi et al (US 2020/0391364), hereinafter Yasutomi.

Regarding claim 1, Miyashita discloses a driving tool (Fig. 1, item 100), comprising:
a cylinder (Fig. 3, item 105);
a piston (Fig. 3, item 125) that is housed within the cylinder so as to be reciprocated in an up-down direction (Para. 0054) ;
a driver (Fig. 3, item 129) that is fixed to the piston (Para. 0054) and moves downward in a driving direction (Para. 0054);
a lift wheel (Fig. 2, item 137) that engages a pin (Fig. 3, item of the driver (Para. 0054);
an electric motor (Fig. 3, item 113) that rotates the lift wheel (Para. 0057);
a trigger (Fig. 3, item 141) configured to be movable to an on-position (Para. 0056);
an energizing switch (Fig. 6, item 173) configured to be switched on to cause the electric motor to be activated by a movement of the trigger to the on-position (Para. 0063, depressing trigger 141 moves cam block 171 which rotates switch arm 172 causing energizing switch 173 to be turned on and energize the motor 113);
a restriction member (Fig. 7, item 171) movable between a lock position (Para. 0062-0067, lock position (also called operating position in Miyashita) occurs when cam block 171 is moved by trigger 141 to turn on energizing switch 173), where the energizing switch is retained in an on-state (Para. 0062-0067), and an unlock position (Para. 0062-0067, unlock position occurs when trigger is released and cam block 171 returns to the non-operating position), where the energizing switch is allowed to be in an off-state (Para. 0062-0067); and
a cam (Fig. 6, item 177) connected to the lift wheel (Para. 0054, lift wheel 137 is energized when cam 177 allows energizing switch 173 to be turned on, therefore cam is connected to lift wheel), the cam including (i) an on-area (Fig. 6, item 178b) configured to engage the restriction member (Para. 0068, restriction member 171 engages cam surface 178b to hold restriction member 171 in engagement with switch 173) such that the restriction member is retained in the lock position (Para. 0068) and (ii) an off-area (Fig. 6, item 178c) configured to allow the restriction member to move to the unlock position (Para. 0068).

	Miyashita is silent about the driver having a rack engaged with the lift wheel.
	However, Yasutomi teaches a driving tool (Yasutomi, Fig. 1) comprising a driver (Yasutomi, Fig. 3, item 25) having a rack (Yasutomi, Fig. 3, item 26) (Yasutomi, Para. 0020) that is engaged with a lift wheel (Yasutomi, Fig. 3, item 49) (Yasutomi, Para. 0027).
	It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Miyashita and Yasutomi to modify the driver of Miyashita to include a rack, as taught by Yasutomi.  A person of ordinary skill in the art would have been motivated to make such change in order to provide a consistent, fixed period of time for returning the driver to the top position (Yasutomi, Para. 0005-0006).

Regarding claim 2, Miyashita discloses the driving tool wherein the restriction member moves to the lock position (Para. 0063) by moving the trigger to the on-position (Para. 0063).

Regarding claim 6, Miyashita discloses the driving tool wherein the restriction member (Fig. 3, item 171) and the cam (Fig. 3, cam 177 is not shown but cam 177 is located where internal switch 161 is labeled) are positioned between the trigger and the driver in a side view (Fig. 3, restriction member 171 and cam 177 are located between trigger 141 and driver 129, such that movement of the trigger causes movement of restriction member 171 and cam 177 which in turn causes movement of driver 129).

Regarding claim 13, Miyashita discloses the driving tool wherein, when the restriction member is retained in the lock position, the electric motor is activated regardless of whether the trigger is in the on-position (Para. 0009, internal switch 161, which contains restriction member 171 and energizing switch 173, is held in the on position even if the trigger is released).

Regarding claim 14, Miyashita discloses the driving tool wherein the energizing switch is retained in the on-state for a portion of the time the lift wheel is rotating, regardless of whether the trigger in in the on-position (Para. 0009, internal switch 161, which contains restriction member 171 and energizing switch 173, is held in the on position in the continuous fire mode even if the trigger is released, Para. 0080).

Regarding claim 15, Miyashita discloses the driving tool wherein the energizing switch is retained in the on-state for at least a portion of the time the driver is moving in a direction opposite to the driving direction (Para. 0009, internal switch 161, which contains restriction member 171 and energizing switch 173, is held in the on position in the continuous fire mode even if the trigger is released, Para. 0080).

Regarding claim 16, Miyashita discloses a driving tool (Fig. 1, item 100), comprising:
a cylinder (Fig. 3, item 105);
a piston (Fig. 3, item 125) that is housed within the cylinder so as to be reciprocated in an up-down direction (Para. 0054) ;
a driver (Fig. 3, item 129) that is fixed to the piston (Para. 0054) and moves downward in a driving direction (Para. 0054);
a lift wheel (Fig. 2, item 137) that engages a pin (Fig. 3, item of the driver (Para. 0054);
an electric motor (Fig. 3, item 113) that rotates the lift wheel (Para. 0057);
a trigger (Fig. 3, item 141) configured to be movable to an on-position (Para. 0056);
an energizing switch (Fig. 6, item 173) configured to be switched on to cause the electric motor to be activated by a movement of the trigger to the on-position (Para. 0063, depressing trigger 141 moves cam block 171 which rotates switch arm 172 causing energizing switch 173 to be turned on and energize the motor 113);
a restriction member (Fig. 7, item 171) movable between a lock position (Para. 0062-0067, lock position (also called operating position in Miyashita) occurs when cam block 171 is moved by trigger 141 to turn on energizing switch 173), where the energizing switch is retained in an on-state (Para. 0062-0067), and an unlock position (Para. 0062-0067, unlock position occurs when trigger is released and cam block 171 returns to the non-operating position), where the energizing switch is allowed to be in an off-state (Para. 0062-0067) wherein for at least a portion of the time the electric motor is rotating the lift wheel, the restriction member is configured to retain the energizing switch in the on-state regardless of whether the trigger in in the on-position (Para. 0009, internal switch 161, which contains restriction member 171 and energizing switch 173, is held in the on position in the continuous fire mode even if the trigger is released, Para. 0080).

Miyashita is silent about the driver having a rack engaged with the lift wheel.
	However, Yasutomi teaches a driving tool (Yasutomi, Fig. 1) comprising a driver (Yasutomi, Fig. 3, item 25) having a rack (Yasutomi, Fig. 3, item 26) (Yasutomi, Para. 0020) that is engaged with a lift wheel (Yasutomi, Fig. 3, item 49)(Yasutomi, Para. 0027).
	It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Miyashita and Yasutomi to modify the driver of Miyashita to include a rack, as taught by Yasutomi.  A person of ordinary skill in the art would have been motivated to make such change in order to provide a consistent, fixed period of time for returning the driver to the top position (Yasutomi, Para. 0005-0006).

Regarding claim 19, Miyashita discloses the driving tool wherein the restriction member retains the energizing switch in the on-state for at least a portion of the time the driver moves in a direction opposite to the driving direction (Para. 0009, internal switch 161, which contains restriction member 171 and energizing switch 173, is held in the on position in the continuous fire mode even if the trigger is released, Para. 0080, internal switch 161 remains on while driver is returned to top position).

Regarding claim 20, Miyashita discloses the driving tool wherein the restriction member retains the energizing switch in the on-state for at least a portion of the time between a driving operation having been completed and the piston having returned to a standby position (Para. 0009, internal switch 161, which contains restriction member 171 and energizing switch 173, is held in the on position in the continuous fire mode even if the trigger is released, Para. 0080, internal switch remains on while driver is returned to top position).

Allowable Subject Matter
Claims 3-5, 7-12, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 3, the prior art of record fails to disclose, teach, or fairly suggest a driving tool comprising a cam connected to a lifting wheel, the cam including an on-area which engages a restriction member to move the restriction member to a lock position for retaining an energizing switch in an on-state and an off-area which allows the restriction member to move to an unlock position for allowing the energizing switch to move to an off-state; wherein the cam rotates coaxially with the lift wheel.  
The prior art of record that comes closest to teaching these limitations is Miyashita et al (US 2007/0102470).  Miyashita teaches a driving tool comprising a cam connected to a lifting wheel, the cam including an on-area which engages a restriction member to move the restriction member to a lock position for retaining an energizing switch in an on-state and an off-area which allows the restriction member to move to an unlock position for allowing the energizing switch to move to an off-state.  However, Miyashita fails to teach the cam rotates coaxially with the lift wheel.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Regarding claim 4 and 5, claims 4 and 5 would be allowable because they contain the allowable subject matter of claim 3.

Regarding claim 7, the prior art of record fails to disclose, teach, or fairly suggest a driving tool comprising a cam connected to a lifting wheel, the cam including an on-area which engages a restriction member to move the restriction member to a lock position for retaining an energizing switch in an on-state and an off-area which allows the restriction member to move to an unlock position for allowing the energizing switch to move to an off-state; further comprising guide rollers that guide movement of the restriction member.  
The prior art of record that comes closest to teaching these limitations is Miyashita et al (US 2007/0102470).  Miyashita teaches a driving tool comprising a cam connected to a lifting wheel, the cam including an on-area which engages a restriction member to move the restriction member to a lock position for retaining an energizing switch in an on-state and an off-area which allows the restriction member to move to an unlock position for allowing the energizing switch to move to an off-state.  However, Miyashita fails to teach guide rollers that guide the movement of the restriction member.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Regarding claims 8 and 9, claims 8 and 9 would be allowable because they contain the allowable subject matter of claim 7.

Regarding claim 10, the prior art of record fails to disclose, teach, or fairly suggest a driving tool comprising a cam connected to a lifting wheel, the cam including an on-area which engages a restriction member to move the restriction member to a lock position for retaining an energizing switch in an on-state and an off-area which allows the restriction member to move to an unlock position for allowing the energizing switch to move to an off-state; wherein a driving operation is performed when both the trigger and a contact lever are on-operated to cause an idler of the trigger to engage an operation portion of the contact lever and to then switch on the energizing switch.  
The prior art of record that comes closest to teaching these limitations is Miyashita et al (US 2007/0102470).  Miyashita teaches a driving tool comprising a cam connected to a lifting wheel, the cam including an on-area which engages a restriction member to move the restriction member to a lock position for retaining an energizing switch in an on-state and an off-area which allows the restriction member to move to an unlock position for allowing the energizing switch to move to an off-state.  However, Miyashita fails to teach a driving operation is performed when both the trigger and a contact lever are on-operated to cause an idler of the trigger to engage an operation portion of the contact lever and to then switch on the energizing switch.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Regarding claims 11 and 12, claims 11 and 12 would be allowable because they contain the allowable subject matter of claim 10.

Regarding claim 17, The prior art of record fails to disclose, teach, or fairly suggest a driving tool comprising a restriction member movable between a lock position in which an energizing switch is turned on and the motor is activated and an unlock position where the energizing switch is turned off; wherein a driving operation is performed when both the trigger and the contact lever are on-operated to cause an idler of the trigger to engage an operation portion of the contact lever and to then switch on the energizing switch.  
The prior art of record that comes closest to teaching these limitations is Miyashita et al (US 2007/0102470).  Miyashita teaches a driving tool comprising a restriction member movable between a lock position in which an energizing switch is turned on and the motor is activated and an unlock position where the energizing switch is turned off.  However, Miyashita fails to teach a driving operation is performed when both the trigger and the contact lever are on-operated to cause an idler of the trigger to engage an operation portion of the contact lever and to then switch on the energizing switch.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Regarding claim 18, claim 18 would be allowable because it contains the allowable subject matter of claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731